GERALDINE WATKINS ANDERSON, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentAnderson v. CommissionerDocket No. 2821-70 SC.United States Tax CourtT.C. Memo 1973-269; 1973 Tax Ct. Memo LEXIS 20; 32 T.C.M. (CCH) 1270; T.C.M. (RIA) 73269; December 6, 1973, Filed *20  Geraldine Watkins Anderson, pro se.  Eugene P. Bogner, for the respondent.  FAYMEMORANDUM FINDINGS OF FACT AND OPINION FAY, Judge: Respondent determined a deficiency in petitioner's Federal income tax for the taxable year 1967 in the amount of $233.76.  The sole issue is whether petitioner's former husband, Reed A. Watkins (Watkins), was properly entitled for the taxable year 1967 to the dependency exemptions for the children resulting from their former marriage to each other.  On February 10, 1972, respondent filed a motion with this Court to request that the instant case be consolidated for trial with related cases involving the same issue with respect to petitioner and Watkins.  Respondent's motion was granted by an order of this Court dated February 15, 1972.  The facts in this case are precisely identical with those stated in T.C. Memo. 1973-267, which is being promulgated on the same day as this opinion and which is a disposition of the companion cases of Reed A. Watkins and Jeanette D. Watkins, docket No. 4458-70, Biard E. Anderson and Geraldine Anderson, docket No. 5157-71, and Reed A. Watkins and Jeanette D. Watkins, docket No. 177-72. *21  Moreover, since T. C. Memo. 1073-267 resolved the dependency issue with respect to Watkins for the year 1967, the same decision automatically governs this issue from the perspective of petitioner for that same year.  Accordingly, since we determined in T. C. Memo. 1973-267 that Watkins was entitled to all four dependency exemptions for 1967, we correspondingly conclude that respondent properly disallowed these exemptions to petitioner for 1967.  Decision will be entered for the respondent.